Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is a response to Applicant’s Preliminary Amendment filed March 26, 2020 and Applicant’s Response to Pre-Exam Formalities filed May 12, 2021.
	Claims 1 and 3-20 have been amended. 
Claims 1-20 are pending in the instant application.


Nucleotide and/or Amino Acid Sequence Disclosures
A Notification to comply with requirements for patent applications containing nucleotide and/or amino acid sequence disclosures was filed on May 10, 2021.  In response to this Notice, Applicant filed a Statement that the Notice be withdrawn because all of the sequences listed in the present Specification contain only unbranched nucleotide sequences and are less than 10 nucleotides in length, and therefore it is not necessary for Applicant to provide a sequence listing.  See Statement filed May 12, 2021.


Response to Arguments
 Applicant’s Response/Statement filed May 12, 2021 is acknowledged by the Examiner.  Since Applicant has made the formal statement that the present specification contains only unbranched nucleotide sequences, and all of these sequences are seven nucleotides in length, the Examiner will withdraw the previous Notice mailed May 10, 2021.
In view of the withdrawal of the notice to comply with requirement for patent applications containing nucleotide and/or amino acid sequence filed May 10, 2021, it is noted that this application is fully compliant with the sequence requirements of 37 C.F.R. §§ 1.821-1.825.  


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-17, drawn to a method for cleaving a target RNA in a eukaryotic cell, comprising: i) identifying a sequence in the target RNA sequence where at least one stem-loop structure is formed through hybridization of a complementary 6-mer to 10-mer oligonucleotide (sgASO) to the target RNA; and ii) preparing the sgASO and contacting it with the target RNA in the eukaryotic cell, wherein the stem-loop structure formed through L within the eukaryotic cell to cleave the target RNA.  If this Group is elected, a further election of species is required as detailed below:
Group II, claims 18 and 19, drawn to a method for designing an oligonucleotide (sgASO) to cleave a target RNA in a eukaryotic cell, comprising:  4Application No.: 16/641,892 Filing Date: February 25, 2020 i) identifying a sequence in the target RNA sequence in which at least one stem-loop structure is formed ii) identifying a sequence of 6 to 10 bases on the 3' side adjacent to the stem-loop structure as a sgASO-binding sequences and iii) identifying a sequence complementary to the binding sequence as a sgASO sequence.
Group III, claim 20, drawn to a method of designing a small guide antisense oligonucleotide (sgASO), comprising steps (1), (2) and (3) as recited in the claim.

This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  
 
Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I-III do not avoid the prior art because a method for cleaving a target RNA in a eukaryotic cell, comprising: i) identifying a sequence in the target RNA sequence where at least one stem-loop structure is formed through hybridization of a complementary 6-mer to 10-mer oligonucleotide (sgASO) to the target RNA; and ii) preparing the sgASO and contacting it with the target RNA in the eukaryotic cell, wherein the stem-loop structure formed through sgASO hybridization is recognized by tRNaseZL 
Takahashi et al. discloses heptamer oligonucleotides (designated sgRNA in Takahashi et al.) that form at least a stem-loop structure upon hybridization to a target RNA sequence, wherein the stem-loop structure is subsequently recognized and cleaved by tRNaseZL in eukaryotic cells such as human cell lines.  (See Figures 1 to 3). The supplementary Table S1 (XP055787050) describes one of the heptamers, (e.g. ACUCAAA), which is described as being suitable to reduce cancer cell viability.  See, for example Table S1, first page, compound "H3521".
Therefore, Groups I-III lack unity because a method for cleaving a target RNA in a eukaryotic cell, comprising: i) identifying a sequence in the target RNA sequence where at least one stem-loop structure is formed through hybridization of a complementary 6-mer to 10-mer oligonucleotide (sgASO) to the target RNA; and ii) preparing the sgASO and contacting it with the target RNA in the eukaryotic cell, wherein the stem-loop structure formed through sgASO hybridization is recognized by tRNaseZL within the eukaryotic cell to cleave the target RNA was known in the prior art.  Therefore, there is no common special technical feature which exits between the aforementioned Groups.   
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).


******
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such 
	If Group I is elected, Applicant is required to elect a single molecular embodiment of sgASO sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect (1) sgASO sequence (e.g. SEQ ID NO.) from claim 15.  
	If Group I is elected, Applicant is also required to elect a single molecular embodiment of sgASO sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect (1) sgASO sequence from claim 17.  NOTE:  The sgASO sequence elected from claim 17 must match and correspond to the sgASO sequence (e.g. SEQ ID NO.) elected from claim 15. 
 	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635